      Case 2:19-cv-09651-BWA-JVM Document 55 Filed 05/25/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 ERIN CARTER                                                        CIVIL ACTION

 VERSUS                                                             NO. 19-9651

 ST. TAMMANY PARISH SCHOOL                                          SECTION M (1)
 BOARD, et al.

                                         ORDER & REASONS

       Before the Court are plaintiff Erin Carter’s original and supplemental and amending

motions under Rule 59 of the Federal Rules of Civil Procedure for new trial or to alter or amend

this Court’s judgment dismissing the case with prejudice.1 Defendants St. Tammany Parish School

Board (the “School Board”) and Amy T. Burns (together, “Defendants”) respond in opposition.2

Carter replies in further support of her motion.3 Having considered the parties’ memoranda, the

record, and the applicable law, the Court denies Carter’s motion.

       Carter brought this case against her former employer alleging wrongful termination in

violation of the Family and Medical Leave Act (“FMLA”) and the Americans with Disabilities

Act (“ADA”). Carter, formerly a teacher at Pitcher Junior High, allegedly suffers from chronic

migraines that impede her ability to work. On April 24, 2017, Carter became ill at school and

sought medical care.4 Her treating physician filled out a medical form for extended sick leave

which Carter submitted to the School Board.5 While the School Board denied Carter’s request for

extended paid leave, she did qualify for a medical leave without pay.6 Although Carter was twice



       1
         R. Docs. 45; 46.
       2
         R. Doc. 53.
       3
         R. Doc. 54.
       4
         R. Doc. 1 at 2, 5.
       5
         R. Docs. 1 at 6; 37-3 at 5-6.
       6
         R. Doc. 1 at 6.
      Case 2:19-cv-09651-BWA-JVM Document 55 Filed 05/25/21 Page 2 of 5




provided with the form to request medical leave without pay, she never filled it out.7 Therefore,

the School Board considered her to have taken an unauthorized leave of absence starting on April

25, 2017.8 After two just-cause hearings citing Carter’s unauthorized leave status and fundraising

and gradebook compliance issues, Carter was terminated on July 5, 2017.9

       Defendants moved for summary judgment,10 which Carter opposed.11                In granting

Defendants’ motion this Court held that Carter did not have a viable FMLA claim because she did

not have a “serious health condition” as defined by the statute, and she failed to complete the

required paperwork after Defendants provided it to her (twice).12 Similarly, this Court dismissed

Carter’s ADA claim, finding that she could not prove she had a “disability” as defined by the act.13

On March 29, 2021, the Court entered a final judgment dismissing Carter’s claims with prejudice.14

       On April 12, 2021, Carter filed her original motion for new trial.15 Two weeks later, she

filed a supplemental and amending motion for new trial.16 In her motions, Carter argues that she

should be given another opportunity to properly support and address the facts and issues.17 She

asserts that a full trial before a jury is preferable to the disposition of a case on summary

judgment.18 Finally, Carter argues that the COVID-19 pandemic has hindered her ability to find

effective counsel.19 In opposition, Defendants argue that Carter has not produced any newly-




       7
         R. Docs. 1 at 6; 8 at 6; 37-3 at 7; 41-1 at 1.
       8
         R. Doc. 37-2 at 2.
       9
         R. Doc. 43 at 5-7.
       10
          R. Doc. 37.
       11
          R. Doc. 41.
       12
          R. Doc. 43 at 9-12.
       13
          Id. at 12-14.
       14
          R. Doc. 44.
       15
          R. Doc. 45.
       16
          R. Doc. 46.
       17
          R. Doc. 46-15 at 4.
       18
          Id. at 50-51.
       19
          Id. at 51.

                                                          2
      Case 2:19-cv-09651-BWA-JVM Document 55 Filed 05/25/21 Page 3 of 5




discovered evidence that would justify a new trial.20 They further assert that, even if the Court

considers Carter’s affidavit, it “consists purely of self-serving statements and legal conclusions.”21

       At the outset, the Court will treat Carter’s motions for new trial as Rule 59(e) motions

because “any motion that draws into question the correctness of a judgment is functionally a

motion under Civil Rule 59(e), whatever its label.” Harcon Barge Co. v. D&G Boat Rentals, Inc.,

784 F.2d 665, 669 (5th Cir. 1986) (quotation and alteration omitted). “Rule 59(e) ‘serves the

narrow purpose of allowing a party to correct manifest errors of law or fact or to present newly

discovered evidence.’” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (quoting

Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989)) (alteration omitted). Under Rule

59(e), amending a judgment is also appropriate where there has been an intervening change in the

controlling law. Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012). “Rule 59(e)

permits a court to alter or amend a judgment, but it ‘may not be used to relitigate old matters, or

to raise arguments or present evidence that could have been raised prior to the entry of judgment.’”

Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11C CHARLES ALAN WRIGHT

& ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2810.1 (2d ed. 1995)).

       “The district court has considerable discretion in deciding whether to reopen a case under

Rule 59(e).” Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993). The court

must balance “two competing imperatives: (1) finality, and (2) the need to render just decisions on

the basis of all the facts.” Id. “Relief under Rule 59(e) is an extraordinary remedy that should be

used sparingly.” Indep. Coca-Cola Emps.’ Union of Lake Charles, No. 1060 v. Coca-Cola Bottling

Co. United, Inc., 114 F. App’x 137, 143 (5th Cir. 2004).




       20
            R. Doc. 53 at 2-3.
       21
            Id. at 3.

                                                  3
      Case 2:19-cv-09651-BWA-JVM Document 55 Filed 05/25/21 Page 4 of 5




       After considering Carter’s arguments under this standard, the Court is not persuaded that

relief is warranted. Carter admits that “in her Opposition to Summary Judgment [she] stated the

various and multiple issues of material of [sic] fact, to include numerous disputed facts, without

properly supporting the opposition.”22 Carter has missed her opportunity to oppose the motion for

summary judgment. The motion to alter or amend a judgment “cannot be used to raise arguments

which could, and should, have been made before the judgment issued.” In re Life Partners

Holdings, Inc., 926 F.3d 103, 128 (5th Cir. 2019) (quoting Schiller v. Physicians Res. Grp. Inc.,

342 F.3d 563, 567 (5th Cir. 2003)). The 887 pages of evidence filed into the record and manual

attachment of evidence were in Carter’s possession before March 29, 2021, when the Court issued

its Order & Reasons granting summary judgment and entered final judgment dismissing the case

with prejudice. From at least January of 2021, Carter had medical records from the NeuroMedical

Center Clinic that might have supported her opposition.23 Carter was in receipt of the 516 pages

of documents produced to her through her Freedom of Information Act request to the Department

of Labor on February 3, 2021.24 Similarly, she received documents from the Equal Employment

Opportunity Commission on February 1, 2021.25 All human resources and payroll records relating

to her employment with the School Board were produced in November of 2019.26 None of this is

newly-discovered evidence.

       Carter apparently received 2,251 pages of medical records from Ochsner on April 8, 2021,

after judgment was entered.27 However, there is no indication that this evidence could not have

been discovered earlier by proper diligence. Torres v. Livingston, 972 F.3d 660, 663 (5th Cir.



       22
          R. Doc. 46-15 at 4 (emphasis added).
       23
          R. Doc. 46-3.
       24
          Manual attachment.
       25
          Manual attachment.
       26
          Manual attachment.
       27
          Manual attachment.

                                                 4
          Case 2:19-cv-09651-BWA-JVM Document 55 Filed 05/25/21 Page 5 of 5




2020). It appears Carter first requested these documents on March 25, 2021.28 Therefore, Carter

did not exercise diligence in waiting until March of 2021 to request medical records for a case that

had been pending since April of 2019. Therefore, there is no alleged discovery of new evidence

that would justify amending the judgment.

          In the motions at bar, Carter largely rehashes the arguments she made in opposition to

Defendants’ motion for summary judgment. The arguments are meandering, disjointed, and

difficult to follow, and frequently address matters having no bearing on the case. But the Court

has read every word. Nowhere in her 78 pages of briefing does she indicate how the Court’s Order

& Reasons granting summary judgment constituted a manifest error of law or fact. “[A] ‘manifest

error’ is an obvious error that ‘is plain and indisputable, and that amounts to a complete disregard

of the controlling law.’” Wease v. Ocwen Loan Servicing, L.L.C., 2021 WL 1604694, at *2 (5th

Cir. Apr. 23, 2021) (quoting Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004)).

Carter has not begun to meet this standard. She fails to identify any properly submitted evidence

the Court failed to consider in rendering its Order & Reasons. Nor does she point to any controlling

law the Court disregarded. Thus, there is no justification for amending the judgment on this basis

either.

          Accordingly, for the foregoing reasons,

          IT IS ORDERED that Carter’s motion for new trial and first supplemental and amending

motion for new trial (R. Docs. 45 & 46) are DENIED.

          New Orleans, Louisiana, this 25th day of May, 2020.



                                                        ________________________________
                                                        BARRY W. ASHE
                                                        UNITED STATES DISTRICT JUDGE

          28
               Manual attachment.

                                                    5
